Olivbe, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Astra Trading Corp. et al. v. United States, 37 Cust. Ct. 387, Abstract 60270, and it has been submitted for decision on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, as follows:
1. That the merchandise consists of binoculars and leather cases which were held by the Court in ASTRA TRADING CORP. V. UNITED STATES, Abstract 60270, to be the subject of appraisement separately according to the value of each class of articles.
2. That the market value or the price, at the time of exportation of such merchandise to -the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was as shown on the attached schedule.
3. That there was no higher foreign value.
4. That the instant cases may be submitted on the foregoing stipulation.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the binoculars and leather cases in question, and that such statutory value for each class of articles is as set forth in schedule “A,” attached hereto and made a part hereof, and I so hold. Judgment will be rendered accordingly.